Citation Nr: 1820835	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  11-20 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for narcolepsy.

2.   Entitlement to service connection for chronic fatigue syndrome.

3.   Entitlement to service connection for a cardiac (heart) disorder.

4.   Entitlement to service connection for obstructive sleep apnea.

5.   Entitlement to service connection for hypertension.

6.   Entitlement to service connection for a lumbar spine disorder.

7.   Entitlement to service connection for a bilateral knee disorder.

8.   Entitlement to service connection for peripheral neuropathy of the lower extremities.

9.   Entitlement to service connection for a cervical spine disorder.

10.   Entitlement to service connection for a left shoulder disorder.
11.   Entitlement to service connection for cataracts.

12.   Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

13.   Entitlement to an initial disability rating in excess of 30 percent for PTSD.

14.   Entitlement to an initial disability rating in excess of 10 percent for a traumatic brain injury.

15.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

16.   Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 19, 1972 to July 31, 1972, and from November 1990 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama dated February 2009, August 2009, June 2010, June 2011, and June 2013.

In July 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The Board remanded the case in October 2014, and he case has since been returned to the Board.  

The issues above numbered 8-15 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran does not have a current diagnosis of narcolepsy. 

2.   The Veteran does not have a current diagnosis of chronic fatigue syndrome.

3.   The Veteran does not have a current diagnosis of a heart disorder.

4.   The Veteran's obstructive sleep apnea is not related to service and there has been no showing of a relationship between his obstructive sleep apnea and service-connected PTSD.  

5.   The evidence shows that the Veteran's hypertension did not manifest until many years after service; the competent, probative evidence does not show that the Veteran's hypertension is otherwise related to service.

6.   There was no evidence of a chronic bilateral knee disorder in service, or shortly after service, and symptoms of a knee disorder manifested many years after service; the competent, probative evidence does not show that the bilateral knee disorder is otherwise related to service

7.   There was no evidence of a chronic lumbar spine disorder in service, or shortly after service, and symptoms of a lumbar spine disorder manifested many years after service; the competent, probative evidence does not show that the lumbar spine disorder is otherwise related to service


CONCLUSIONS OF LAW

1.   The criteria for entitlement to service connection for narcolepsy have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.   The criteria for entitlement to service connection for chronic fatigue syndrome have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.

3.   The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.

4.   The criteria for entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.

5.   The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.

6.   The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.

7.   The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, such as arthritis and hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e)(1).

Narcolepsy

The Veteran contends that he developed narcolepsy as a result of service.  
Service treatment records do not show a diagnosis of narcolepsy.  VA treatment records also do not show a current diagnosis for this disorder.  Private treatment records from July 2009 show that the Veteran was evaluated to rule out sleep related disorders particularly obstructive sleep apnea and possible narcolepsy.  The sleep study showed that he had moderate obstructive sleep apnea with no indication of narcolepsy.  A March 2012 VA general medical examination does not document a diagnosis of narcolepsy.  The Veteran has testified that he believes he has narcolepsy because he falls asleep easily, such as when he is in a car.
A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with narcolepsy.

To the extent the Veteran contends that he has a current diagnosis of narcolepsy, the Board finds that while he is competent to state that he falls asleep easily, he is not competent to render a medical diagnosis in this instance as it requires medical testing and is not within the knowledge of a layperson.  Further, the Board finds it highly probative that the medical evidence shows that the Veteran was tested for various sleep disorders but did not have a diagnosis of narcolepsy.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of narcolepsy.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Chronic Fatigue

The Veteran contends that he has chronic fatigue related to his service in the Gulf War.  At his Board hearing, the Veteran's attorney contended that the Veteran was afforded a Gulf War examination in June 2010 "but it wasn't really a Gulf War exam.  He looked at joint pain."

However, on review of the June 2010 VA examination, the Board notes that the examiner did in fact consider whether the Veteran has chronic fatigue syndrome.  That is, the examiner noted the Veteran's reports of chronic fatigue beginning in 2008.  In explaining his symptoms, the Veteran reported that he felt low with a depressed mood.  He reported divorcing his wife and that his children lived with his wife.  He stated he used to get drunk and abuse his family but at the time of examination he lived alone and had a depressed mood with no interest in meeting people.  The examiner found that there was no debilitating fatigue; fatigue did not last 24 hours or longer after exercise; and did not restrict routine daily activities.  The examiner then concluded that the Veteran had chronic PTSD which caused chronic fatigue.  That is, the Veteran did not have chronic fatigue syndrome and the symptom of chronic fatigue was not a symptom of an undiagnosed illness, but instead was a symptom of his PTSD.

The Board finds this examination report highly probative.  The examiner considered the Veteran's entire record to include his lay statements and provided a clear conclusion with supporting rationale. 

To the extent the Veteran reports that he get tired, the Board finds that he is competent and credible.  Indeed, this is also consistent with the VA examiner's findings.  However, the Board finds that the Veteran is not competent to state that he has a separately diagnosed chronic fatigue disability.  His reports to that affect are outweighed by the more probative evidence of record, which shows that his fatigue is a symptom of his service-connected PTSD and as such have been attributed to a known diagnosis.  

Thus, because the Veteran does not have a separately diagnosed disability of chronic fatigue syndrome or symptoms which have not been attributed to a known diagnosis, the Board finds that service connection must be denied.  The Board again stresses that it does not dispute that the Veteran experiences fatigue.  However, his fatigue is a symptom of his service-connected PTSD disability and is not a separate disability for VA purposes.

Heart Disorder

The Veteran contends that he is entitled to service connection for a heart disorder.  He has generally attributed his heart disorder to his Gulf War service and in the alternative, to his obstructive sleep apnea which is not service-connected.  

The Veteran's service treatment records do not document any symptoms, complaints, or treatment related to a heart disorder.  Indeed, the only post-service evidence of a heart disorder can be found in private treatment records from February 2012 which note "possible left atrial enlargement" in February 2012.  However, there was no further work-up and there is no indication in any of treatment records after February 2012 of a heart disorder.  Indeed, at his Board hearing, the Veteran acknowledged that he did not have a heart disorder and instead stated "[the doctor] was telling me, the medication that I was . . . put on, that it may create a murmur of my heart if continued taking certain medication.  And by going to the VA I've taken several EKGs to monitor my heart if there's any damage to it and stuff."  The Veteran's attorney then asked if he was told he had any heart problems and the Veteran reported "no, no, no it haven't been.  But they just keep a check on me with the EKG every - every now and then they'll have one - have me to take it."

Thus, because there has not been demonstration of an actual current disability, the Board finds that service connection must be denied. 

Obstructive Sleep Apnea

The Veteran was afforded a VA Gulf War Examination in June 2010.  A formal diagnosis of obstructive sleep apnea was noted.  The examiner found that the Veteran's diagnosed disease is related to a disease with a clear and specific etiology and is not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner specifically recognized that the Veteran was exposed to large quantities of dust and smoke during service.  On examination, the Veteran denied any disease or injuries during his tour in Southwest Asia related to sleep.  He was not on any medicine or treatment at the time and also specifically denied any trouble sleeping.  On his July 1991 exit physical examination, he was noted to be clinically normal; he had a normal physical profile during service and had no duty restrictions.  On retention physical in July 1995 for the National Guard, the Veteran had a normal physical examination.  The examiner explained that obstructive sleep apnea is due to episodes of partial or complete air way obstruction during sleep with characteristic day time sleepiness.  The examiner noted that sleep apnea causes recurrent arousal from sleep and was prevalent in men with obesity as the most common risk factor.  The examiner additionally stated that the Gulf War is not an accepted cause of sleep apnea.

Essentially, here, the examiner found that it is less likely than not that the Veteran's obstructive sleep apnea was caused by large quantities of dust and smoke exposure during the Gulf war but is instead more likely related to the Veteran being male and overweight.  In support of his conclusion, the examiner noted that during service, the Veteran did not have any complaints related to sleep and upon being examined post-service for the National Guard, the Veteran was found to be clinically normal with no complaints of sleep apnea.  He did not have a diagnosis until almost 20 years post-service and his service treatment records from July 1991 indicated that he specifically denied having had any nightmares or trouble sleeping.

The Veteran's previous attorney has contended that a medical opinion should be obtained for obstructive sleep apnea secondary to PTSD.  However, there is simply no indication in the record, other than the attorney's mere suggestion, that the Veteran's sleep apnea is related to his PTSD.  Indeed, as noted above, the Veteran's other sleep disturbances have been attributed to his PTSD but at no point during the appeal has there been a suggestion of a link between the Veteran's obstructive sleep apnea and PTSD.  As such, a remand for additional opinion is not necessary as there is simply nothing in the medical evidence of record to show that the Veteran's obstructive sleep apnea may be related to his PTSD.

To the extent the Veteran contends that he snored loud in service, the Board finds that he is competent to make that report.  However, snoring does not necessarily equate to sleep apnea.  The Veteran is not competent to attribute his snoring to a diagnosis of sleep apnea 20 years post-service.  In addition, the Board finds that the various post-service physicals whereby the Veteran was found to be clinically normal with no reports of sleep trouble or snoring weighs heavily against the Veteran's claim.

The Board again notes that the Veteran has reported sleep impairment throughout the appeal period.  To the extent the Veteran's PTSD causes sleep impairment, the Board notes that the impairment will be considered in rating the Veteran's service-connected PTSD.

As such, the Board finds that service connection for sleep apnea must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Hypertension, Lumbar Spine, and Bilateral Knee Disorders

The Veteran contends that he is entitled to service connection for hypertension, a lumbar spine disorder, and bilateral knee disorders.  He has generally attributed his hypertension to his Gulf War service and in the alternative, to his obstructive sleep apnea which is not service-connected.  See Board Hearing Transcript at pp. 21-23, 12, and 13.  With regard to his bilateral knee and lumbar spine disabilities, the Veteran has attributed it to generally jostling around in tanks and having to walk on sand and "all the boulders and stuff like that."  He reported "I didn't adjust to that.  You can't see at night.  So I had a lot of stress on my knees and stuff."

None of the Veteran's service treatment records document any complaints, treatment, or diagnoses related to any of the above conditions.  On discharge, he was found to be clinically normal.  Post-service National Guard records from July 1995 show that he had a blood pressure of 110/70 (normal reading) and he denied having high blood pressure.  National Guard records from September 1997 and September 1998 show that he denied having any medical problems since his prior physical examination.  In addition, although there are private treatment records from June 1992 which show that the Veteran presented for knee pain, National Guard records from July 1995 show that the Veteran denied "trick" or locked knee, as well as recurrent back pain.  The private treatment records do not document a diagnosis of lumbar spine and knee arthritis within one year of discharge from service.  

Instead, the record is silent for diagnoses of hypertension and arthritis of the knees and back until at least 10 years after separation from service.  With regard to the Veteran's lumbar spine and bilateral knees, VA treatment records from May 2010 note that the Veteran experienced pain and arthritis that began in 2008.  Further, the Veteran, by his own statement reported that he was diagnosed with hypertension "at the 109th Evac. Hospital, Birmingham Alabama in November 2000."  

In addition, the competent and credible evidence does not show that the Veteran's bilateral knee, lumbar spine, or hypertension disabilities began during service or is otherwise related to service.  The Veteran's disorders did not manifest until many years after service, and other than the Veteran's vague assertions relating his disabilities to service in general, as opposed to as a result of a specific injury, there is no evidence that otherwise relates, or even suggests, these disorders are related to service.

To the extent that the Veteran contends that these conditions are related to an undiagnosed illness, the Board notes that all of the above disabilities have been clearly diagnosed.  As such, it cannot be said that he exhibits objective indications of a chronic disability resulting from an undiagnosed illness which cannot be attributed to any known clinical diagnosis.  In addition, the Veteran is not competent to relate these disabilities to service on a direct basis as those are complex medical questions relating to internal medical processes that extend beyond an immediately observable cause-and-effect relationship.  

Thus, the Board thus finds that the preponderance of the evidence is against the Veteran's claims and they must be denied.  Because there is no evidence of the conditions during or shortly after service, and there is no competent evidence that otherwise relates these disorders to service, an examination was not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


ORDER

Entitlement to service connection for narcolepsy is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.



REMAND

Although the additional delay is regrettable, a remand is necessary in this case with respect to the remaining issues on appeal.

Cataracts

The Veteran has a current diagnosis of cataracts.  His service treatment records show that on separation examination dated in July 1991, he was noted to have received treatment for dry eyes and blurry vision.  The Veteran is also currently service-connected for dry eyes (to include blurry vision).  This suggests that there may be a connection between the Veteran's current eye disability and service, and as a result, a VA medical opinion should be obtained.

Cervical Spine and Left Shoulder Disorder

The Veteran is currently service-connected for a traumatic brain injury.  Contemporaneously with his claim for a TBI, the Veteran filed for service connection for a pinched nerve on the left side of the neck and for a left shoulder disorder.  The Veteran attributed these conditions to the same in-service injury whereby he was struck in the head with the hatch of a military vehicle, which ultimately caused him to become unconscious.  Given that this injury was documented and the Veteran has consistently reported that this injury also impacted his left shoulder and the left side of his cervical spine, the Board finds that a VA examination is warranted.

Peripheral Neuropathy of the Lower Extremities

The Veteran contends that his lower extremity disabilities are related to his Gulf War service.  His service treatment records document that he complained of cramps in his legs.  National Guard records from July 1995 show that the Veteran reported that he had cramps since Desert Storm with occasional episodes.  The treatment records note that he was seen about the problem in-service.  The Veteran has reported that he has had leg cramps since service, and a result, the Board finds that the low threshold under McLendon has been met and a VA examination is warranted.

PTSD, TBI, and Acquired Psychiatric Disorder

At the Veteran's Board hearing and throughout his appeal, he has alleged that his VA psychiatric examinations have been inadequate and not representative of his overall disability picture.  In particular, the Veteran's has alleged that the most recent VA examination in March 2012 is inconsistent with the other evidence of record.

In this regard, the most recent VA the examiner (in 2012) found that the Veteran did not in fact have PTSD or a TBI.  With respect to PTSD, this conclusion is not consistent with records from the Social Security Administration and a May 2011 VA examination report, among other records.  With regard to a TBI, the same Social Security records shows the Veteran experiences severe cognitive slowing.  

The disconnect between the 2012 examiner's findings and the other evidence in the file prevents the Board from determining the level of impairment associated with the disabilities for which service connection has been established.  This record should be reconciled.  

In addition, the Veteran seeks service connection for an acquired psychiatric disorder, other than PTSD, and he has been diagnosed with major depressive disorder.  No opinion has been rendered regarding whether the Veteran had any additional acquired psychiatric disabilities directly due to service or as secondary to his service-connected TBI or PTSD.  Such an opinion should be sought.  

SMC and TDIU

The claims for entitlement to SMC and TDIU are inextricably intertwined with the issues being remanded.  In other words, development of these claims may impact the SMC and TDIU claim.  As such, they are remanded as well.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any outstanding VA treatment records.

2.   Obtain a VA medical opinion from an appropriate examiner concerning the etiology of the Veteran's cataracts.  The need for a VA clinical evaluation is left to the discretion of the medical professional offering the opinion.  The claims file should be provided to the examiner for review.  After reviewing the record, the examiner is asked to opine:

(a)   Whether is it at least as likely as not (50 percent probability or greater) that the Veteran's cataracts are directly related to service to include being exposed to dust and smoke;

(b)   Whether it is at least as likely as not that the Veteran's cataracts were caused by his service-connected dry eyes disability;

(c)   Whether it is at least as likely as not that the Veteran's cataracts were aggravated by his service-connected dry eyes disability.

A complete rationale for any opinion rendered must be provided.

3.   Afford the Veteran a VA examination to determine the nature of his cervical spine and left shoulder disorders.  The claims file should be provided to the examiner for review.

The examiner is asked to opine: 

(a)   Whether it is at least as likely as not that the Veteran's cervical spine disorder is related to service, to include the injury that produced the service connected TBI.

(b)   Whether it is at least as likely as not that the Veteran's left shoulder disorder is related to service, to include the injury that produced the service connected TBI.

A complete rationale for any opinion rendered must be provided.

4.   Afford the Veteran a VA neurologic examination by an appropriate medical professional.  The claims file should be provided to the examiner for review.  The examiner is asked to opine: 

Whether it is at least as likely as not that the Veteran's lower extremity peripheral neuropathy is related to service, to specifically include whether the in-service complaints of leg-cramps represent an early manifestation of the claimed disability.

A complete rationale for any opinion rendered must be provided.

5.   Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his service-connected PTSD and TBI disabilities.  The claims file should be provided to the examiner for review.

The examiner is asked to clarify the Veteran's current psychiatric diagnoses (to include whether the Veteran has PTSD and a TBI), and state which symptoms are attributable to the Veteran's service-connected PTSD and which symptoms are attributable to TBI, if any.  If the Veteran is not considered to have one or the other of these diagnoses (PTSD or TBI), that conclusion should be reconciled with the records showing otherwise.  

For any psychiatric diagnosis provided other than PTSD, the examiner is asked to opine whether it is at least as likely as not related to an in-service disease or injury or is secondary to a service-connected disability.

A complete explanation for any opinion rendered must be provided. 

6.   After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


